Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2022

                                     No. 04-22-00764-CV

                            MED SHIELD AMBULANCE, INC.,
                                      Appellant

                                               v.

                                      Oscar CASTANO,
                                          Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 21-05-40016-MCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER
       Appellant’s brief is due to be filed on December 7, 2022. On November 30, 2022,
appellant filed a motion requesting a thirty-day extension of time to file the brief. Appellant’s
motion is GRANTED, and appellant is ORDERED to file its brief no later than January 6,
2023.

                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court